Notice of Pre-AIA  or AIA  Status
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, structure which is capable of meeting the limitation “opening and closing of the pilot valve orifice guiding opening and closing the main valve orifice” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “an operating structure of a pilot-operated solenoid valve”, and further includes two transitional phrases (“the pilot-operated solenoid valve including….” and “the operating structure including…”).  It cannot be determined if the claim positively requires the claimed details of the pilot-operated solenoid valve, or if instead the details of the pilot-operated solenoid valve are meant as non-limiting intended-use recitations). Because the beginning of the preamble appears to indicate an intent to recite an operating structure for use with a pilot operated solenoid valve, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification provides insufficient detail of a pilot-operated solenoid valve, where “opening and closing of the pilot valve orifice guid[es] opening and closing of the main valve orifice”.  For example, while Applicant’s description of the prior art and summary of the invention appear to describe the intent to use the operating structure to substitute for action of a solenoid-operated pilot valve, only the operating structure is shown and described to be capable of opening the pilot valve and there is insufficient 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Raub (US 3,044,489).

Raub discloses:
1. An operating structure of a pilot-operated solenoid valve, the pilot-operated solenoid valve including a valve body having a main valve orifice and a pilot valve orifice, opening and closing of the pilot valve orifice guiding opening and closing of the main valve orifice; the valve body being formed with an accommodating chamber, the pilot valve orifice communicating with the accommodating chamber (the preamble indicates that the claim is drawn to an operating structure intended for use with a pilot-operated solenoid valve, and therefore the preceding structure of the pilot-operated solenoid valve is given limited patentable weight); 
the operating structure including
a knob (26), an adjustment rod (18), and a water stop nut (20, 21); 

the adjustment rod being movable along an axial direction of the accommodating chamber with rotation of the knob to drive the water stop nut (e.g., col. 2 lines 19-37) for opening and closing the pilot valve orifice to control the opening and closing of the main valve orifice (this is seen as an intended use, and Raus’ valve is capable of such use as a pilot valve to a main valve).
2. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein the knob (26) has a protruding portion (which engages 26), the protruding portion faces the adjustment rod (e.g., FIG 1), the protruding portion is formed with a screw hole for the adjustment rod to be screwed therein and the first end of the adjustment rod is screwed in the screw hole (see FIG 1).
3. The operating structure of the pilot-operated solenoid valve as claimed in claim 2, wherein an annular flange (38) protrudes from the opening of the accommodating chamber toward the knob, the knob is sleeved on the annular flange, and the protruding portion is inserted in the annular flange (see FIG 1) and is positioned by a limiting buckle (39).
4. The operating structure of the pilot-operated solenoid valve as claimed in claim 3, wherein the annular flange is formed with an insertion hole (into which 39 fits) for the limiting buckle (39) to be movably fitted therein, the insertion hole passes through an inner wall of the annular flange (38, see FIG 1), an outer periphery of the protruding portion is formed with an insertion groove for the limiting buckle to be fitted therein (that part of 26 in which 39 fits), the limiting buckle is inserted into the insertion hole and fitted in the insertion groove to restrain the knob from moving in the axial direction of the accommodating chamber (col. 2 lines 30-36).
5. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein an outer periphery of the adjustment rod is formed with a limiting block (22, 24; see FIG 2), a side wall (36) of the accommodating 
6. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein at least one sealing ring (30) is sleeved on an outer periphery of the adjustment rod (18), and the sealing ring is movably and hermetically fitted (via 28) between the outer periphery of the adjustment rod and a side wall of the accommodating chamber (see FIG 1).
7. The operating structure of the pilot-operated solenoid valve as claimed in claim 6, wherein the at least one sealing ring includes two sealing rings (see sealing rings 30; FIG 1).

Claim(s) 1, 2 and 5-7 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hart (US 682,688).

Hart discloses:
1. An operating structure of a pilot-operated solenoid valve, the pilot-operated solenoid valve including a valve body having a main valve orifice and a pilot valve orifice, opening and closing of the pilot valve orifice guiding opening and closing of the main valve orifice; the valve body being formed with an accommodating chamber, the pilot valve orifice communicating with the accommodating chamber (the preamble indicates that the claim is drawn to an operating structure intended for use with a pilot-operated solenoid valve, and therefore the preceding structure of the pilot-operated solenoid valve is given limited patentable weight); 
the operating structure including
a knob (L, O), an adjustment rod (G, j’), and a water stop nut (g); 
the knob being positioned and fitted to an opening of the accommodating chamber (the space inside of M, I, C in which the valve element and actuator fit), the adjustment rod being hermetically fitted in the 
the adjustment rod being movable along an axial direction of the accommodating chamber with rotation of the knob to drive the water stop nut (via operation of threads at M and rotation prevention portion j) for opening and closing the pilot valve orifice to control the opening and closing of the main valve orifice (this is seen as an intended use, and Hart’s valve is capable of such use as a pilot valve to a main valve).
2. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein the knob (L) has a protruding portion (the lower part of L), the protruding portion faces the adjustment rod (e.g., FIG 1), the protruding portion is formed with a screw hole for the adjustment rod to be screwed therein and the first end of the adjustment rod is screwed in the screw hole (see FIG 1).
5. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein an outer periphery of the adjustment rod is formed with a limiting block (j’), a side wall of the accommodating chamber is formed with a limiting groove (j), and the limiting block is engaged with the liming groove to restrain rotation of the adjustment rod in the accommodating chamber (col. 2 lines 4-10).
6. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein at least one sealing ring (K, K’) is sleeved on an outer periphery of the adjustment rod, and the sealing ring is movably and hermetically fitted (via K2) between the outer periphery of the adjustment rod and a side wall of the accommodating chamber (see FIG 1).
7. The operating structure of the pilot-operated solenoid valve as claimed in claim 6, wherein the at least one sealing ring includes two sealing rings (K, K’).
Claim(s) 1-3 and 5 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by  Parker (US 3,830,464).


1. An operating structure of a pilot-operated solenoid valve, the pilot-operated solenoid valve including a valve body having a main valve orifice and a pilot valve orifice, opening and closing of the pilot valve orifice guiding opening and closing of the main valve orifice; the valve body being formed with an accommodating chamber, the pilot valve orifice communicating with the accommodating chamber (the preamble indicates that the claim is drawn to an operating structure intended for use with a pilot-operated solenoid valve, and therefore the preceding structure of the pilot-operated solenoid valve is given limited patentable weight); 
the operating structure including
a knob (20, 16, 17), an adjustment rod (7, 14), and a water stop nut (8, 10, 11); 
the knob being positioned and fitted to an opening of the accommodating chamber (the space inside of 1, 18 in which 16 and 17 are located), the adjustment rod being hermetically fitted in the accommodating chamber (via seal 19, the knob and adjustment rod can be sealing inserted as a unit), a first end of the adjustment rod being threadedly connected to the knob (at the top of 7), a second end of the adjustment rod beg connected to the water stop nut (at the bottom of 7); 
the adjustment rod being movable along an axial direction of the accommodating chamber with rotation of the knob to drive the water stop nut (e.g., col. 2 lines 27-30) for opening and closing the pilot valve orifice to control the opening and closing of the main valve orifice (this is seen as an intended use, and Raus’ valve is capable of such use as a pilot valve to a main valve).
2. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein the knob has a protruding portion (16, 17), the protruding portion faces the adjustment rod (e.g., FIG 1), the protruding portion is formed with a screw hole for the adjustment rod to be screwed therein and the first end of the adjustment rod is screwed in the screw hole (see FIG 1).

5. The operating structure of the pilot-operated solenoid valve as claimed in claim 1, wherein an outer periphery of the adjustment rod is formed with a limiting block (at 14), a side wall of the accommodating chamber is formed with a limiting groove, and the limiting block is engaged with the liming groove to restrain rotation of the adjustment rod in the accommodating chamber (col. 1 line 67 to col. 2 line 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raub in view of Parker.

Should it be determined that Raub does not disclose the knob to be sleeved on the annular flange, then see Parker, which teaches that it was known to sleeve a similar knob (20) over a similar annular flange (the upper part of 1).  To minimize the entry of debris into Raub’s bearing, it would have been obvious to sleeve the knob over the annular flange, as taught by Parker.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Parker.
Hart discloses the operating structure of the pilot-operated solenoid valve as claimed in claim 2, wherein an annular flange (M, I and the upper part of C) protrudes from the opening of the accommodating chamber toward the knob, and the protruding portion is inserted in the annular flange (see FIG 1) and is positioned by a limiting buckle (K2).  Hart does not disclose the knob to be sleeved on the annular flange.  However see Parker, which teaches that it was known to sleeve a similar knob (20) over .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker alone.

Parker discloses the invention as claimed with exception to a water quality monitoring device as claimed.  However water quality monitoring devices as claimed were well-known in the art at the time of filing and it would have been obvious to provide Parker’s valve body with a water quality monitoring device for detecting water quality and sending a water quality signal for the purpose of indicating water quality to users of Parker’s device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,064,904 and 2,132,199, for example, disclose additional operating structures that convert rotary handle motion into rectilinear valve stem motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
11/16/21